DRAFTAO 472 (Rev. 11/16) (DU Rev. 7/18)

                               UNITED STATES DISTRICT COURT
                                                             for the
                                                        District of Utah

                  United States of America                             )
                             v.                                        )
                   Adrian Mathias Perea                                )    Case No. 1:13 CR 58 TC
                                                                       )
                            Defendant                                  )

                                 ORDER OF DETENTION PENDING TRIAL
                                              Part I - Eligibility for Detention

      Upon the
        ☐ A. Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), because defendant is
            charged with

                     ☐        (1) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in
                              18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10
                              years or more is prescribed; or
                     ☐        (2) an offense for which the maximum sentence is life imprisonment or death;
                     ☐        or
                              (3) an offense for which a maximum term of imprisonment of 10 years or more
                              is prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904), the
                              Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971), or
                              Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                     ☐        (4) any felony if such person has been convicted of two or more offenses
                              described in subparagraphs (1) through (3) of this paragraph, or two or more
                     ☒        State orfelony
                              (5) any  local offenses  thatotherwise
                                              that is not    would have    beenofoffenses
                                                                       a crime     violencedescribed  in
                                                                                             but involves:(a)  a minor
                              subparagraphs   (a) through    (c) of this paragraph  if a circumstance
                              victim; (b) the possession of a firearm or destructive device (as defined givinginrise18to
                              Federal§jurisdiction
                              U.S.C.                hadother
                                        921); (c) any    existed,   or a combination
                                                               dangerous   weapon; orof(d)such  offenses;
                                                                                            a failure      or
                                                                                                      to register
                              under 18 U.S.C. § 2250;

                    OR

        ☐ B. Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2), because
                      ☐         (1) defendant poses a serious risk of flight if released, or
                      ☐      (2) defendant poses a serious risk of obstructing or attempting to obstruct
                             justice if released;
the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings
of fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the
hearing.
                 Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

☐ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
   presumption that no condition or combination of conditions will reasonably assure the safety of any other
   person and the community because the following conditions have been met:
       ☐ (1) the defendant is charged with one of the crimes described in 18 U.S.C. § 3142(f)(1) which are
          listed in Part I A. above.
       ☐ (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
          § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance
          giving rise to Federal jurisdiction had existed; and
       ☐ (3) the offense described in paragraph (2) above for which the defendant has been convicted was
          committed while the defendant was on release pending trial for a Federal, State, or local offense; and
       ☐ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
          defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
☐ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
  rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance
  of the defendant as required and the safety of the community because there is probable cause to believe that
  the defendant committed one or more of the following offenses:
       ☐ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
          Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
          (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
       ☐ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
       ☐ (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10
          years
          or more is prescribed;
       ☐ (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum
          term of
          imprisonment    of 20 years or more is prescribed; or
       ☒ (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1),
          2245,
          2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3),
          2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

☐ C. Conclusions Regarding Applicability of Any Presumption Established Above

       ☐ The defendant has not introduced sufficient evidence to rebut the presumption above.
          OR
       ☐ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
          presumption and the other factors discussed below, detention is warranted.
                        Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has
proven:
  ☐ By clear and convincing evidence that no condition or combination of conditions of release will reasonably
     assure the safety of any other person and the community.

  ☐ By a preponderance of evidence that no condition or combination of conditions of release will reasonably
     assure the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:
    (1) Nature and circumstances of the offense(s) charged in the present case:
        ☐ Subject to lengthy period of incarceration if convicted
        ☐ Subject to removal or deportation after serving any period of incarceration
        ☐ The crime is one identified as carrying a presumption of detention (as identified in Part II A. or B)
        ☐ The defendant attempted to evade law enforcement at the time of arrest

        Other: ___________________________________________________________


    (2) Weight of evidence against the defendant is __________because_________________, which tends to
        show       __

    (3) History and characteristics of defendant
        ☐ Prior criminal history
        ☐ Participation in criminal activity while on probation, parole, or supervision
        ☐ Prior violations of probation, parole, or supervised release
        ☐History of violence or use of weapons
        ☐ History of alcohol or substance abuse
        ☐ Lack of stable employment
        ☐ Lack of stable residence
        ☐ Lack of financially responsible sureties
        ☐ Lack of significant community or family ties to this district
        ☐ Significant family or other ties outside the United States
        ☐ Lack of legal status in the United States
        ☐ Prior failure to appear in court as ordered
        ☐ Prior attempt(s) to evade law enforcement
        ☐ Use of alias(es) or false documents
        ☐ Background information unknown or unverified
        ☐ On probation, parole and/or release pending trial, sentence, appeal, or completion of sentence at the
        time of the alleged offense
    (4) Nature and seriousness of danger posed by person’s release:
        ☐ The defendant poses the following danger:____________________
        ☐ The risk of that danger is:_____________________

OTHER REASONS OR FURTHER EXPLANATION:

Defendant submits to the issue of detention but reserves the right to move for review of the same in the future.




                                    Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity
for private consultation with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility must deliver the defendant to a United States
Marshal for the purpose of an appearance in connection with a court proceeding.

Date:              4/1/2019
                                                                     United States Magistrate Judge
